per curiam:
Mediante Comunicación de 11 de mayo de 1995 la Leda. Nydia Martínez de Lajara, Directora Inte-rina de la Oficina de Inspección de Notarías, nos informó que el abogado y notario Nelson Borges Borges incumplió con el Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023, al dejar de remitir los índices notariales corres-pondientes a los meses de julio a diciembre de 1994 y de enero a abril de 1995. Asimismo, nos informó que el refe-rido notario no contestó varios requerimientos de la Ofi-cina de Inspección de Notarías en los que se le instó a corregir las deficiencias aludidas y a presentar una moción explicativa señalando las razones para tal incumplimiento.
Vista la aludida comunicación de la Directora Interina, el 2 de junio de 1995 emitimos una resolución mediante la cual le concedimos un término de veinte (20) días al Ledo. Nelson Borges Borges para atender los requerimientos de la Oficina de Inspección de Notarías y, simultáneamente, mostrar causa por la cual no debíamos ejercer nuestra ju-risdicción disciplinaria y ordenar su suspensión temporera del ejercicio de la notaría. Le apercibimos, además, que el dejar de cumplir con nuestra resolución conllevaría su sus-pensión automática de la abogacía.
No empece, según surje de la Comunicación de 6 de julio de 1995 que nos envió la Directora Interina de la Oficina de Inspección de Notarías, el Ledo. Nelson Borges Borges no ha cumplido con nuestra Resolución de 2 de junio de 1995.
*983Reiteradamente hemos resuelto que el hacer caso omiso de las resoluciones de este Tribunal trae consigo sanciones disciplinarias severas. Col. Abogados P.R. v. Diversé, Colón, Rivera, 136 D.P.R. 425 (1994); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991). Por esta razón, y en vista del incumplimiento del Ledo. Nelson Borges Borges con las órdenes de este Tribunal, procede que decretemos su suspensión indefinida del ejercicio de la abo-gacía, tal y como le habíamos apercibido.
Se ordena al Alguacil General del Tribunal que proceda a la incautación de la obra notarial del Ledo. Nelson Borges Borges.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron.